Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on April 29, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-30 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Zhu et al., (“Combining Multi-Level Evidence for Medical Record Retrieval,” SHB’12, October 29, 2012, ACM, pages 49-56), teaches a health record search system for finding patients matching certain inclusion criteria for clinical studies.  Health records are combined using two proven statistical IR models to tackle specific problems of search in medical domain.
     Next, the prior art of record, Limsopatham et al. (“Learning to Combine Representations for Medical Records Search,” SIGIR’13, July 28-August 1, 2013, ACM, pages 833-836), teaches retrieval effectiveness of queried medical terms and concepts to retrieve relevant records from medical resources.
    Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “obtaining, at a worker node of a distributed query execution environment, a chunk of data, wherein the chunk of data comprises a plurality of records associated with a query; assigning a record of the plurality of records to a record group of a plurality of record groups; assigning the record to a particular partition of a group of partitions, the group of partitions comprising one or more partitions; combining record data of records of the particular partition” as recited in independent claim 1 and similarly recited in independent claims 27 and 29.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 10, 2022